United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 13, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-31090
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

CHARLES ELGIN STANLEY

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 3:01-CR-30013-ALL
                       --------------------

Before KING, Chief Judge, and WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Charles Stanley appeals from the district court’s revocation

of his supervised release for failure to pay court-ordered

restitution for child support payments.       Stanley argues that the

district court erred in revoking his supervised release because

he is indigent.   He further argues that the court’s revocation

violates his right to Equal Protection under the Fifth Amendment.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31090
                                -2-

     The Government argues that, due to Stanley’s release and the

fact that he is no longer subject to any further term of

supervised release, Stanley’s appeal is moot.

     “Whether an appeal is moot is a jurisdictional matter, since

it implicates the Article III requirement that there be a live

case or controversy.”   Bailey v. Southerland, 821 F.2d 277, 278

(5th Cir. 1987); see Spencer v. Kemna, 523 U.S. 1, 7 (1998).

Because the record reflects that Stanley has been released and is

not subject to any term of supervised release, there is no case

or controversy for this court to address.   Cf., United States v.

Gonzalez, 250 F.3d 923, 928 (5th Cir. 2001).

     APPEAL DISMISSED AS MOOT.